GARY M. GAERTNER, Judge.
Appellant, Jurisprudence Wireless Communications, Inc., d/b/a JWC Cellular (“plaintiff”), appeals the judgment of the Circuit Court of the City of St. Louis dismissing its slander claim against respondent, Missouri Wide Cellular and Paging, Inc. (“defendant”), for failure to state a claim.
As an initial matter, this Court must determine whether it has jurisdiction to entertain the issues raised before it. Skaggs v. Skaggs, 938 S.W.2d 302 (Mo.App. E.D.1997). In order to invoke this Court’s jurisdiction, the parties must appeal a written decree or order which has been signed by the trial judge and denominated a “judgment.” Rule 74.01(a); City of St. Louis v. Hughes, 950 S.W.2d 850, 853 (Mo.banc 1997). Such designation may appear at the top of the document, in the body of the writing, or in the form of a docket entry. Hughes, 950 S.W.2d at 853. The record before us lacks any indication the order entered by the trial court was designated a “judgment” as required for appeals purposes. See id. Accordingly, this Court lacks jurisdiction to entertain the appeal.
Based on the foregoing, the appeal is dismissed.
GRIMM, P.J., and PUDLOWSKI, J., concur.